EXHIBIT 10.14
Royal Bancshares of Pennsylvania, Inc.
732 Montgomery Avenue
Narberth, Pennsylvania 19072
February 20, 2009
VIA HAND DELIVERY

                c/o Royal Bancshares of Pennsylvania, Inc.     732 Montgomery
Avenue     Narberth, Pennsylvania 19072    
 
       
Dear
      :
 
 
 
   

          Royal Bancshares of Pennsylvania, Inc. (the “Company”) anticipates
entering into a Securities Purchase Agreement (the “Participation Agreement”),
with the United States Department of the Treasury (“Treasury”) that provides for
the Company’s participation in the Treasury’s TARP Capital Purchase Program (the
“CPP”). If the Company does not participate or ceases at any time to participate
in the CPP, this letter shall be of no further force and effect.
          For the Company to participate in the CPP and as a condition to the
closing of the investment contemplated by the Participation Agreement, the
Company is required to establish specified standards for incentive compensation
to its senior executive officers and to make changes to its compensation
arrangements. To comply with these requirements, and in consideration of the
benefits that you will receive as a result of the Company’s participation in the
CPP, you agree as follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any CPP Covered Period only to the extent
required by EESA.     (2)   Recovery of Bonus and Incentive Compensation. Any
bonus and incentive compensation paid to you during a CPP Covered Period is
subject to recovery or “clawback” by the Company if the payments were based on
materially inaccurate financial statements or any other materially inaccurate
performance metric criteria.     (3)   Compensation Program Amendments. Each of
the Company’s compensation, bonus, incentive and other benefit plans,
arrangements and agreements (including golden parachute, severance and
employment agreements) (collectively, “Benefit Plans”) with respect to you is
hereby amended to the extent necessary to give effect to provisions (1) and (2).
For reference, certain affected Benefit Plans are set forth in Appendix A to
this letter.

UST Seq. No. 512

 



--------------------------------------------------------------------------------



 



      In addition, the Company is required to review its Benefit Plans to ensure
that they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.     (4)  
Definitions and Interpretation. This letter shall be interpreted as follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in Section 111 of the Emergency Economic Stabilization Act of 2008,
as amended (collectively, “EESA”).     •   “Golden parachute payment” is used
with same meaning as in Section 111 of EESA.     •   The term “Company” includes
any entities treated as a single employer with the Company under 31 C.F.R. §
30.1(b) (as in effect on the Closing Date). You are also delivering a waiver
pursuant to the Participation Agreement, and, as between the Company and you,
the term “employer” in that waiver will be deemed to mean the Company as used in
this letter.     •   The term “CPP Covered Period” shall mean the period
identified in subsection 111(a)(5) of EESA.     •   Provisions (1) and (2) of
this letter are intended to, and will be interpreted, administered and construed
to, comply with Section 111 of EESA (and, to the maximum extent consistent with
the preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter).

  (5)   Miscellaneous. Capitalized terms used but not defined herein have the
meaning ascribed to them in the Participation Agreement. To the extent not
subject to federal law, this letter will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania. This letter may be
executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile will be deemed an original
signature.

UST Seq. No. 512

 



--------------------------------------------------------------------------------



 



          The Board appreciates the concessions you are making and looks forward
to your continued leadership during these financially turbulent times

                  Very truly yours,    
 
                ROYAL BANCSHARES OF PENNSYLVANIA, INC.    
 
           
 
  By:        
 
  Name:  
 
James J. McSwiggan, Jr.    
 
  Title:   President and Chief Operating Officer    

Intending to be legally bound, I agree
with and accept the foregoing terms
on the date set forth below.

     
 
Name:
   

UST Seq. No. 512

 



--------------------------------------------------------------------------------



 



Appendix A
Certain Affected Benefit Plans

  •   Royal Bancshares of Pennsylvania, Inc. 2007 Long-Term Incentive Plan     •
  Royal Bancshares of Pennsylvania, Inc. Bonus Plan

UST Seq. No. 512

 